Citation Nr: 1331599	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  08-21 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Propriety of the reduction of the disability rating for a heart disability from 100 percent to 60 percent.

3.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1974 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

In a written and signed statement received in August 2013, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue his appeal seeking service connection for migraine headaches, the propriety of the reduction of the disability rating for a heart disability from 100 percent to 60 percent, and a compensable rating for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of service connection for migraine headaches, the propriety of the reduction of the disability rating for a heart disability from 100 percent to 60 percent, and a compensable rating for hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in August 2013, the Veteran withdrew from consideration his claim of entitlement to service connection for migraine headaches, the propriety of the reduction of the disability rating for a heart disability from 100 percent to 60 percent, and entitlement to a compensable rating for hypertension.  As the Veteran has withdrawn his appeal on those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


